Exhibit Copyright © 2008 Tumbleweed. All rights reserved. Annual ShareholderMeeting Jim Scullion, CEO June 10, Safe Harbor Statement This presentation and the accompanying speaker’s remarks may contain forward-looking statements made in reliance on the Safe Harbor provisions of thePrivate Securities Litigation Reform Act of 1995.These factors are described inthe Safe Harbor statement below. Except for the historical information contained herein, the matters discussed inthis presentation may constitute forward-looking statements that involve risksand uncertainties which could cause actual results to differ materially from thoseprojected, particularly with respect to the future growth of Tumbleweed’sbusiness.In some cases, forward-looking statements can be identified byterminology such as “may,” “will,” “should,” “potential,” “continue,” “expects,”“anticipates,” “intends,” “plans,” “believes,” “estimates,” etc. For further cautions about the risks of investing in Tumbleweed, we refer you tothe documents Tumbleweed files from time to time with the SEC, particularlyTumbleweed's Form 10-K filed March 17, 2008 and Form 10-Q filed May 12,2008. We assume no obligation to correct or update information contained in thispresentation. We develop and sell enterprise softwaresolutions that enable the secureexchange of data among businesspartners, customers and employees Our Business: • Award-winning security products • Over 3,300 customers worldwide • 28 US security patents • Offices in
